Appellant insists that we erred in upholding the action of the trial court in telling the jury that if appellant had the care, control and management of the house which was burned at the time it was burned, this would in law make him the owner thereof. Art. 402 of our C. C. P., is decisive of this contention and settles same against appellant. This article specifically holds that where one person owns property and another person has the possession of the same, the ownership may be alleged to be in either. This has application in arson cases as well as prosecutions for theft, burglary or other offenses.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.